ORDER

PER CURIAM.
Appellant Michael McGaughy appeals from a judgment entered in the Circuit Court of Buchanan County finding him guilty of one count of assault in the second degree, § 565.060; one count of armed *366criminal action, § 571.015; and one count of unlawful use of a weapon, § 571.030 for the shooting of Glenn Barnes. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).